Exhibit 10.21

 

AMENDED AND RESTATED

 

EXECUTIVE SPLIT DOLLAR

 

LIFE INSURANCE PLAN AND AGREEMENT

 

Between

 

COBIZ BANK AND «EMPLOYEE_FIRST» «EMPLOYEE_MIDDLE» «EMPLOYEE_LAST»

 

THIS AMENDED AND RESTATED EXECUTIVE SPLIT DOLLAR LIFE INSURANCE AGREEMENT (this
“Agreement”) is made and entered into as of the thirty-first day of December,
2007 (the “Effective Date”), by and between COBIZ BANK, a state banking
association having its principal place of business at 821 17th Street, Denver,
CO 80202 (the “Corporation”), and «EMPLOYEE_FIRST» «EMPLOYEE_MIDDLE»
«EMPLOYEE_LAST», (the “Employee”) and replaces in its entirety that certain
Executive Split Dollar Life Insurance Agreement by and between the Corporation
and the Employee dated March1, 2004 (the “Original Agreement”).

 

Recitals

 


A.            THE EMPLOYEE AND THE CORPORATION ENTERED INTO THE ORIGINAL
AGREEMENT AND NOW DESIRE TO AMEND AND RESTATE THE SAME IN ITS ENTIRETY IN
ACCORDANCE WITH SECTION 20[A] THEREOF.


 


B.            THE EMPLOYEE REMAINS A VALUED MEMBER OF A SELECT GROUP OF
MANAGEMENT EMPLOYEES OF THE CORPORATION, AND THE CORPORATION WISHES TO ASSIST
THE EMPLOYEE WITH «GENDER_PRONOUN» PERSONAL LIFE INSURANCE PROGRAM WHILE THE
EMPLOYEE REMAINS IN THE EMPLOY OF THE CORPORATION.


 


C.            THE EMPLOYEE WISHES TO PROVIDE LIFE INSURANCE PROTECTION FOR
«GENDER_PRONOUN» FAMILY IN THE EVENT OF «GENDER_PRONOUN» DEATH, UNDER ONE OR
MORE POLICIES OF LIFE INSURANCE INSURING «GENDER_PRONOUN» LIFE (COLLECTIVELY,
THE “POLICIES” AND INDIVIDUALLY A “POLICY”), WHICH POLICY OR POLICIES HAVE BEEN
ISSUED BY THE INSURER OR INSURERS IDENTIFIED ON THE ATTACHED SCHEDULE A
(COLLECTIVELY, THE “INSURERS” AND INDIVIDUALLY AN “INSURER”).


 


D.            THE CORPORATION WISHES TO OFFER AN INDUCEMENT TO THE EMPLOYEE TO
REMAIN IN THE EMPLOY OF THE CORPORATION IN THE FORM OF AN ARRANGEMENT UNDER
WHICH THE CORPORATION WILL PAY THE PREMIUMS DUE ON THE POLICIES, A PORTION OF
THE DEATH BENEFITS UNDER WHICH WILL BE PAID TO THE BENEFICIARY OR BENEFICIARIES
DESIGNATED BY THE EMPLOYEE, AS AN ADDITIONAL EMPLOYMENT BENEFIT FOR THE
EMPLOYEE, PROVIDED THAT THE CORPORATION SHALL BE THE OWNER OF THE POLICIES AND,
AS SUCH, SHALL POSSESS ALL INCIDENTS OF OWNERSHIP IN AND TO THE POLICIES, AND
THAT ALL BENEFITS UNDER THIS AGREEMENT SHALL TERMINATE COINCIDENT WITH THE
EMPLOYEE’S SEPARATION FROM SERVICE.


 

--------------------------------------------------------------------------------


 

Terms of Agreement

 

Therefore, in consideration of the mutual promises set forth below, the parties
agree as follows:

 


SECTION 1.              DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED:


 


[A]                                  “AFFILIATE” SHALL MEAN ANY ENTITY THAT
DIRECTLY OR INDIRECTLY CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
OF THE CORPORATION. FOR THESE PURPOSES, “CONTROL” MEANS [I] FOR CORPORATE
ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF 20 PERCENT OR MORE OF THE STOCK OR
SHARES ENTITLED TO VOTE FOR THE ELECTION OF THE BOARD OF DIRECTORS; AND, [II]
FOR NON-CORPORATE ENTITIES, DIRECT OR INDIRECT OWNERSHIP OF 20 PERCENT OR MORE
OF THE EQUITY INTERESTS.


 


[B]                                 “EMPLOYEE’S BENEFICIARIES” SHALL MEAN THE
PERSON OR PERSONS DESIGNATED BY THE EMPLOYEE UNDER SECTION 3 AS BEING ENTITLED
TO RECEIVE THE EMPLOYEE DEATH BENEFIT, PROVIDED THAT, TO THE EXTENT THAT THE
EMPLOYEE FAILS TO DESIGNATE ANY SUCH PERSON OR PERSONS UNDER SECTION 3, THEN THE
“EMPLOYEE’S BENEFICIARIES” SHALL MEAN, IN THE FOLLOWING ORDER OF PRIORITY, THE
EMPLOYEE’S [I] SPOUSE, [II] LINEAL DESCENDANTS, [III] PARENTS, OR [IV] ESTATE.


 


[C]                                  “EMPLOYEE DEATH BENEFIT” SHALL MEAN THAT
PORTION OF PROCEEDS OF THE POLICIES PAYABLE UNDER SECTION 4[A] TO THE EMPLOYEE’S
BENEFICIARIES IN THE EVENT OF THE EMPLOYEE’S DEATH.


 


[D]                                 “INCLUDIBLE COMPENSATION” SHALL MEAN THE
BASE COMPENSATION FOR SERVICE TO THE CORPORATION OR AN AFFILIATE OF THE
CORPORATION THAT IS PAID TO THE EMPLOYEE IN THE FORM OF WAGES OR SALARY
CURRENTLY INCLUDIBLE IN THE EMPLOYEE’S GROSS INCOME FOR FEDERAL INCOME TAX
PURPOSES, BUT SUCH TERM SHALL NOT INCLUDE OVERTIME PAYMENTS, BONUSES,
COMMISSIONS, CONTRIBUTIONS TO EMPLOYEE BENEFIT OR WELFARE PLANS, FRINGE
BENEFITS, DIRECTOR’S FEES, OR ANY AMOUNT INCLUDIBLE IN THE EMPLOYEE’S INCOME BY
VIRTUE OF THIS AGREEMENT.


 


[E]                                  “NET AMOUNT AT RISK” WITH RESPECT TO THE
EMPLOYEE UNDER THE POLICIES SHALL MEAN THE DIFFERENCE BETWEEN THE TOTAL DEATH
BENEFIT AND THE CASH VALUE OF THE POLICIES WITH RESPECT TO THE EMPLOYEE.


 


[F]                                    “PLAN ADMINISTRATOR” SHALL HAVE THE
MEANING ASSIGNED TO SUCH TERM IN SECTION 14.


 


SECTION 2.              POLICY OWNERSHIP.  THE CORPORATION SHALL PURCHASE THE
POLICIES FROM THE INSURERS IN SUCH TOTAL FACE AMOUNTS AS THE CORPORATION SHALL
DETERMINE TO BE ADVISABLE AND AS SHALL PERMIT THE CORPORATION TO SATISFY ITS
OBLIGATIONS UNDER THIS AGREEMENT.  THE PARTIES AGREE THAT THEY WILL TAKE ALL
NECESSARY ACTION TO CAUSE THE INSURERS TO ISSUE THE POLICIES AND SHALL TAKE SUCH
FURTHER ACTION AS MAY BE NECESSARY TO CAUSE THE POLICIES TO CONFORM TO THE
PROVISIONS OF


 


 


2

--------------------------------------------------------------------------------



 


THIS AGREEMENT.  THE PARTIES AGREE THAT THE POLICIES SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND OF ANY ENDORSEMENT TO THE POLICIES
FILED WITH EACH INSURER.  THE CORPORATION SHALL BE THE SOLE AND ABSOLUTE OWNER
OF THE POLICIES AND MAY EXERCISE ALL OWNERSHIP RIGHTS GRANTED TO THE OWNER UNDER
THE TERMS OF THE POLICIES, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY PROVIDED IN
THIS AGREEMENT.


 


SECTION 3.              BENEFICIARY DESIGNATIONS.


 


[A]           EMPLOYEE.  FROM TIME TO TIME ON OR AFTER THE EFFECTIVE DATE, THE
EMPLOYEE MAY DESIGNATE THE PERSON OR PERSONS TO RECEIVE THE EMPLOYEE DEATH
BENEFIT, BY SPECIFYING THE SAME IN A WRITTEN NOTICE DELIVERED TO THE CORPORATION
IN A FORM SUBSTANTIALLY SIMILAR TO THAT ATTACHED AS SCHEDULE B. UPON RECEIPT OF
SUCH NOTICE (OR WITHIN TEN DAYS AFTER THE DATE THAT ANY PREVIOUS WRITTEN NOTICE
BECOMES INEFFECTIVE FOR ANY REASON), THE CORPORATION SHALL EXECUTE AND DELIVER
TO THE INSURERS SUCH FORMS AS MAY BE NECESSARY TO DESIGNATE THE EMPLOYEE’S
BENEFICIARIES AS BEING THE BENEFICIARY OR BENEFICIARIES OF THE POLICIES IN AN
AMOUNT EQUAL TO THE EMPLOYEE DEATH BENEFIT. DURING THE TERM OF THIS AGREEMENT,
THE CORPORATION SHALL NOT TERMINATE, ALTER OR AMEND ANY SUCH BENEFICIARY
DESIGNATION WITHOUT THE EXPRESS WRITTEN CONSENT OF THE EMPLOYEE.


 


[B]           CORPORATION.  CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT. THE CORPORATION HAS EXECUTED A BENEFICIARY DESIGNATION FORM FOR EACH
POLICY, USING THE FORM REQUIRED BY THE APPLICABLE INSURER FOR SUCH DESIGNATIONS,
FOR THE BALANCE OF THE PROCEEDS OF THE POLICIES IN EXCESS OF EMPLOYEE DEATH
BENEFIT.


 


SECTION 4.              PAYMENT OF POLICY PROCEEDS.  IN THE EVENT OF THE DEATH
OF THE EMPLOYEE WHILE THIS AGREEMENT AND THE POLICIES REMAIN IN EFFECT, THE
DEATH BENEFIT, IF ANY, PAYABLE UNDER THE POLICIES ON ACCOUNT OF THE DEATH OF THE
EMPLOYEE SHALL BE PAID AS FOLLOWS:


 


[A]           TO THE EMPLOYEE’ S BENEFICIARIES.  AN AMOUNT EQUAL TO THE LESSER
OF


 

[I]                                 125 PERCENT OF THE EMPLOYEE’S INCLUDIBLE
COMPENSATION FOR THE MOST RECENT CALENDAR YEAR; AND

 

[II]                             THE NET AMOUNT AT RISK WITH RESPECT TO THE
EMPLOYEE UNDER THE POLICIES,

 

shall be paid directly by the Insurers to the Employee’s Beneficiaries, in the
manner and at such time or times as may be provided in the death benefit payment
provisions of such Policies.

 


[B]           BALANCE TO THE CORPORATION.  THE BALANCE OF ANY SUCH DEATH
BENEFIT, REDUCED BY ANY INDEBTEDNESS AGAINST SUCH POLICY EXISTING AT THE DEATH
OF THE EMPLOYEE (INCLUDING ANY INTEREST DUE ON SUCH INDEBTEDNESS), SHALL BE PAID
TO THE CORPORATION.


 


SECTION 5.              SETTLEMENT OPTIONS.  AS TO THEIR RESPECTIVE SHARES, THE
CORPORATION AND THE EMPLOYEE’S BENEFICIARIES MAY SELECT ANY SETTLEMENT OPTION
PROVIDED IN THE POLICIES AT THE TIME OF DISTRIBUTION.


 


SECTION 6.              POLICY DIVIDENDS.  TO THE EXTENT AN INSURER DECLARES
DIVIDENDS ON A POLICY, THE CORPORATION SHALL HAVE THE RIGHT TO CHOOSE THE OPTION
OR COMBINATION OF OPTIONS IT


 


 


3

--------------------------------------------------------------------------------



 


DESIRES FROM AMONG THOSE OFFERED BY THE INSURER.  THE CORPORATION SHALL NOTIFY
THE INSURER OF ITS CHOICE.


 


SECTION 7.              PREMIUM PAYMENTS.  ON OR BEFORE THE DUE DATE OF EACH
POLICY PREMIUM, OR WITHIN THE GRACE PERIOD PROVIDED UNDER SUCH POLICY, THE
CORPORATION SHALL PAY THE FULL AMOUNT OF THE PREMIUM WITH RESPECT TO SUCH POLICY
TO THE APPLICABLE INSURER.


 


SECTION 8.              NOTICE TO EMPLOYEE OF TAXABLE COST.  THE CORPORATION
SHALL CAUSE EACH INSURER TO FURNISH TO THE PLAN ADMINISTRATOR AND SHALL CAUSE
THE PLAN ADMINISTRATOR TO FURNISH THE CORPORATION AN ANNUAL REPORT WHICH SHALL
INCLUDE A STATEMENT OF THE AMOUNT OF COMPENSATION REPORTABLE BY THE EMPLOYEE AS
TAXABLE ECONOMIC BENEFIT COST FOR FEDERAL AND STATE INCOME TAX PURPOSES, AS A
RESULT OF THE CORPORATION’S PAYMENT OF THE PREMIUM ON EACH POLICY.  EACH INSURER
SHALL REPRESENT TO THE CORPORATION THAT IT SHALL USE FOR SUCH PURPOSES SUCH
PREMIUM FACTORS AS MAY BE AUTHORIZED BY AND CONSISTENT WITH SUCH GUIDANCE AS THE
INTERNAL REVENUE SERVICE MAY PUBLISH FROM TIME TO TIME AND AS SHALL RESULT IN
THE LEAST AMOUNT OF SUCH PREMIUMS BEING INCLUDIBLE IN THE EMPLOYEE’S TAXABLE
INCOME FOR FEDERAL AND STATE INCOME TAX PURPOSES.


 


SECTION 9.              PROCEDURE UPON EMPLOYEE’S DEATH.  UPON THE DEATH OF THE
EMPLOYEE, WHILE ANY POLICY AND THIS AGREEMENT ARE IN FORCE, THE CORPORATION
SHALL PROMPTLY TAKE ALL REASONABLE ACTION REQUESTED BY THE EMPLOYEE’S
BENEFICIARIES TO OBTAIN PAYMENT OF THE EMPLOYEE’S DEATH BENEFIT.


 


SECTION 10.            POLICY LOANS.  THE CORPORATION MAY PLEDGE OR ASSIGN ANY
POLICY, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, FOR THE SOLE
PURPOSE OF SECURING A LOAN FROM THE APPLICABLE INSURER OR FROM A THIRD PARTY. 
THE AMOUNT OF SUCH LOAN, INCLUDING ACCUMULATED INTEREST, SHALL NOT EXCEED THE
LESSER OF [A] THE AMOUNT OF THE PREMIUMS ON THE POLICY PAID BY THE CORPORATION
PURSUANT TO THIS AGREEMENT, OR [B] THE CASH SURRENDER VALUE OF THE POLICY (AS
DETERMINED BY THE INSURER) AS OF THE DATE THROUGH WHICH PREMIUMS HAVE BEEN
PAID.  INTEREST CHARGES ON SUCH LOAN SHALL BE PAID BY THE CORPORATION.


 

Section 11.            Termination.  The term of this Agreement shall begin on
the Effective Date and shall terminate, without notice or penalty to the
Corporation, upon the first to occur of the following events:


 


[A]                                  THE TOTAL CESSATION OF THE BUSINESS OF THE
CORPORATION;


 


[B]                                 THE BANKRUPTCY, RECEIVERSHIP OR DISSOLUTION
OF THE CORPORATION;


 


[C]                                  THE EMPLOYEE’S SEPARATION FROM SERVICE WITH
THE CORPORATION; AND


 


[D]                                 THE PERFORMANCE OF THIS AGREEMENT’S TERMS
FOLLOWING THE DEATH OF THE EMPLOYEE.


 


UNDER NO CIRCUMSTANCES SHALL THE CORPORATION PROVIDE ANY BENEFIT OF LIFE
INSURANCE COVERAGE HEREUNDER AFTER THE EMPLOYEE’S SEPARATION FROM SERVICE WITH
THE CORPORATION.


 


SECTION 12.            EFFECT OF TERMINATION.  UPON THE TERMINATION OF THIS
AGREEMENT, THE EMPLOYEE AND THE EMPLOYEE’S BENEFICIARIES SHALL HAVE NO RIGHTS TO
OR INTEREST IN ANY POLICY


 


 


4

--------------------------------------------------------------------------------



 


OR ANY AMOUNTS PAYABLE WITH RESPECT TO ANY POLICY UNDER EITHER THIS AGREEMENT OR
ANY SUCH POLICY, AND THE CORPORATION SHALL BE ENTITLED TO CHANGE THE BENEFICIARY
DESIGNATION OF EACH POLICY OTHERWISE GOVERNING (BUT FOR SUCH TERMINATION) THE
PAYMENT OF THE EMPLOYEE DEATH BENEFIT, NAMING ITSELF OR ANY OTHER PERSON OR
ENTITY AS REVOCABLE BENEFICIARY THEREOF, AND TO EXERCISE ANY OTHER OWNERSHIP
RIGHTS IN AND TO THE POLICIES, WITHOUT REGARD TO THE PROVISIONS OF THIS
AGREEMENT.


 


SECTION 13.            NATURE OF EMPLOYEE’S INTEREST; PROHIBITION AGAINST
ASSIGNMENT.  ALL AMOUNTS PAYABLE TO THE EMPLOYEE’S BENEFICIARIES AS DESCRIBED IN
THIS AGREEMENT SHALL BE PAYABLE SOLELY FROM THE DEATH BENEFIT PROCEEDS OF THE
POLICIES PAID BY THE INSURERS, AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
TO GIVE THE EMPLOYEE OR THE EMPLOYEE’S BENEFICIARIES ANY RIGHT, TITLE, INTEREST,
OR CLAIM IN OR TO ANY SPECIFIC ASSET, FUND, RESERVE, ACCOUNT, OR PROPERTY OF ANY
KIND WHATSOEVER OWNED BY THE EMPLOYER OR IN WHICH IT MAY HAVE ANY RIGHT, TITLE,
OR INTEREST NOW OR IN THE FUTURE, OTHER THAN THE DEATH BENEFIT PROCEEDS OF THE
POLICIES PAID BY THE INSURERS.  NEITHER THE EMPLOYEE NOR THE EMPLOYEE’S
BENEFICIARIES SHALL HAVE ANY RIGHT TO ANTICIPATE, TRANSFER, OR ENCUMBER ANY PART
OF SUCH PERSON’S INTEREST UNDER THIS AGREEMENT OR THE POLICIES.


 


SECTION 14.            DESIGNATION OF PLAN ADMINISTRATOR.  FINANCIAL DESIGNS,
LTD. IS HEREBY DESIGNATED AS THE PLAN ADMINISTRATOR OF THIS AGREEMENT.  THE
CORPORATION DELEGATES TO THE PLAN ADMINISTRATOR, AND THE PLAN ADMINISTRATOR
SHALL BE RESPONSIBLE FOR, THE GENERAL ADMINISTRATION OF THIS AGREEMENT,
INCLUDING THE AUTHORITY TO RECEIVE ALL BENEFICIARY DESIGNATIONS DESCRIBED IN
SECTION 3[A], AND THE AUTHORITY TO MAKE ANY AND ALL DECISIONS PERTAINING TO THE
INITIAL GRANTING OR DENIAL OF BENEFIT CLAIMS.  THE CORPORATION RESERVES THE
RIGHT AT ANY TIME TO DESIGNATE AN ALTERNATE OR SUCCESSOR PLAN ADMINISTRATOR
WITHOUT THE EMPLOYEE’S CONSENT BY DELIVERING WRITTEN NOTICE TO THE EMPLOYEE. 
THE CORPORATION IS HEREBY DESIGNATED AS THE NAMED FIDUCIARY OF THIS AGREEMENT
FOR PURPOSES OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
AND SHALL BE RESPONSIBLE FOR ITS OVERALL SUPERVISION AND MANAGEMENT, ALL
QUESTIONS RELATING TO THE INTERPRETATION OF THIS AGREEMENT AND ALL DECISIONS
PERTAINING TO THE REVIEW OF DENIALS OF BENEFIT CLAIMS.


 


SECTION 15.            CLAIMS PROCEDURE.


 


[A]           FILING A CLAIM FOR BENEFITS. ANY BENEFICIARY OF A POLICY SHALL
MAKE A CLAIM FOR THE BENEFITS PROVIDED UNDER SUCH POLICY AND THIS AGREEMENT BY
CONTACTING THE PLAN ADMINISTRATOR AT THE FOLLOWING ADDRESS:


 

Financial Designs, Ltd.

1775 Sherman Street, Suite 1800

Denver, Colorado 80203

Telephone:  303-832-6100

Facsimile:  303-832-7100

 

Upon receipt of any such claim, the Plan Administrator shall contact the
applicable Insurer and take all reasonable and necessary actions to assist the
beneficiary of such Policy under this Agreement in filing a claim.

 


 


5

--------------------------------------------------------------------------------



 


[B]           CLAIM DENIAL.  WITH RESPECT TO A CLAIM FOR BENEFITS UNDER A
POLICY, THE APPLICABLE INSURER SHALL BE THE ENTITY THAT REVIEWS AND MAKES
DECISIONS ON CLAIM DENIALS ACCORDING TO THE TERMS OF THE POLICY.


 


[C]           NOTIFICATION TO CLAIMANT OF DECISIONS.  WITHIN 90 DAYS AFTER THE
FILING OF A CLAIM, THE APPLICABLE INSURER SHALL NOTIFY THE CLAIMANT IN A WRITTEN
INSTRUMENT THAT MEETS THE REQUIREMENTS OF SECTION 15[D] BELOW, WHETHER THE CLAIM
IS UPHELD OR DENIED IN WHOLE OR IN PART OR SHALL FURNISH THE CLAIMANT A WRITTEN
NOTICE DESCRIBING THE SPECIFIC CIRCUMSTANCES REQUIRING A SPECIFIED AMOUNT OF
ADDITIONAL TIME (BUT NOT MORE THAN 180 DAYS FROM THE DATE THE CLAIM WAS FILED)
TO REACH A DECISION ON THE CLAIM.


 


[D]           CONTENT OF NOTICE.  THE INSURER SHALL PROVIDE, TO ANY CLAIMANT WHO
IS DENIED A CLAIM FOR BENEFITS, WRITTEN NOTICE SETTING FORTH, IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, THE FOLLOWING:


 

[1]                                  THE SPECIFIC REASON OR REASONS FOR THE
DENIAL;

 

[2]                                  SPECIFIC REFERENCE TO PERTINENT POLICY
PROVISION OR PROVISIONS OF THIS AGREEMENT ON WHICH THE DENIAL IS BASED;

 

[3]                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND

 

[4]                                  AN EXPLANATION OF THE AGREEMENT’S CLAIM
REVIEW PROCEDURE, AS SET FORTH IN SECTIONS 15 [D] AND [E] BELOW.

 


[E]           CLAIMS REVIEW PROCEDURE.  THE PURPOSE OF THE REVIEW PROCEDURE SET
FORTH IN THIS SECTION 15[E] AND THE FOLLOWING SECTION 15[F] IS TO PROVIDE A
METHOD BY WHICH A CLAIMANT UNDER A POLICY MAY HAVE A REASONABLE OPPORTUNITY TO
APPEAL AND OBTAIN A FULL AND FAIR REVIEW OF THE DENIAL OF A CLAIM. TO ACCOMPLISH
THAT PURPOSE, THE CLAIMANT OR «GENDER_PRONOUN» DULY AUTHORIZED REPRESENTATIVE:


 

[1]                                  MAY REQUEST A REVIEW UPON WRITTEN
APPLICATION TO THE INSURER;

 

[2]                                  MAY REVIEW PERTINENT POLICY AND AGREEMENT
DOCUMENTATION AS PROVIDED IN SECTION 18; AND

 

[3]                                  MAY SUBMIT ISSUES AND COMMENTS IN WRITING.

 

A claimant or «Gender_Pronoun» duly authorized representative shall request a
review by filing a written application for review at any time within 60 days
after receipt by the claimant of written notice of the denial of the claim.

 


[F]            DECISION ON REVIEW.  A DECISION ON REVIEW OF A DENIAL OF CLAIM
SHALL BE MADE IN THE FOLLOWING MANNER:


 

 

 

6

--------------------------------------------------------------------------------


 

[1]                                  THE DECISION ON REVIEW SHALL BE MADE BY THE
INSURER, WHICH MAY, IN ITS DISCRETION, HOLD A HEARING ON THE DENIED CLAIM. THE
INSURER SHALL MAKE ITS DECISION PROMPTLY, UNLESS SPECIAL CIRCUMSTANCES (SUCH AS
THE NEED TO HOLD A HEARING) REQUIRE AN EXTENSION OF TIME FOR PROCESSING, IN
WHICH CASE A DECISION SHALL BE RENDERED AS SOON AS POSSIBLE, BUT NO LATER THAN
120 DAYS AFTER RECEIPT OF THE REQUEST FOR REVIEW.

 

[2]                                  THE DECISION ON REVIEW SHALL BE IN WRITING
AND SHALL INCLUDE SPECIFIC REASONS FOR THE DECISION, WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND INCLUDE SPECIFIC REFERENCES TO
THE PERTINENT POLICY OR PROVISIONS OF THIS AGREEMENT ON WHICH THE DECISION IS
BASED.

 


SECTION 16.            NO CONTRACT OF EMPLOYMENT.  NEITHER THE TERMS OF THIS
AGREEMENT NOR THE BENEFITS PROVIDED IN ACCORDANCE WITH THIS AGREEMENT SHALL IN
ANY WAY BE DEEMED TO CONSTITUTE A CONTRACT FOR THE EMPLOYMENT OF THE EMPLOYEE. 
THE TERMS OF THIS AGREEMENT SHALL NOT GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED
IN THE EMPLOYMENT OF THE CORPORATION.


 


SECTION 17.            FRINGE BENEFIT ONLY.  THE BENEFITS PROVIDED BY THIS
AGREEMENT ARE A FRINGE BENEFIT ONLY.  THE EMPLOYEE SHALL HAVE NO OPTION TO
RECEIVE CASH FROM THE CORPORATION IN LIEU OF THE BENEFITS PROVIDED UNDER THIS
AGREEMENT.  SUCH BENEFITS ARE NOT BEING PROVIDED IN LIEU OF A RAISE OR BONUS, OR
AS PART OF A SALARY REDUCTION PROGRAM.  NO SUCH BENEFIT SHALL BE TREATED AS
COMPENSATION FOR PURPOSES OF ANY RETIREMENT PLAN OF THE CORPORATION OR ANY
AFFILIATE OF THE CORPORATION.  THE CORPORATION HAS NO OBLIGATION TO PROVIDE ANY
BENEFIT TO THE EMPLOYEE ASIDE FROM THE DESIGNATION OF BENEFICIARIES UNDER SUCH
POLICIES AS PROVIDED HEREIN, INCLUDING BUT WITHOUT LIMITATION, NO OBLIGATION TO
THE EMPLOYEE IN THE CASE OF ANY INSURER’S DEFAULT UNDER SUCH POLICIES OR ANY
INSURER’S BANKRUPTCY OR OTHER SUCH EVENT THAT RESULTS IN THE NONPAYMENT OF
AMOUNTS OWED UNDER ANY POLICY.


 


SECTION 18.            POLICY REVIEW.  A COPY OF THE POLICY AND THIS AGREEMENT
MAY BE REVIEWED BY THE EMPLOYEE, «GENDER_PRONOUN» BENEFICIARIES OR
«GENDER_PRONOUN» ASSIGNEES DURING NORMAL WORKING HOURS AT THE FOLLOWING ADDRESS:


 

Financial Designs, Ltd.

1775 Sherman Street, Suite 1800

Denver, Colorado 80203

 

A copy of the Policy and this Agreement may be obtained by the Employee,
«Gender_Pronoun» Beneficiaries or «Gender_Pronoun» assignee at a reasonable cost
to such person.

 


SECTION 19.            NO AMENDMENT OR TERMINATION FOLLOWING CHANGE OF CONTROL. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, DURING
THE FIVE YEARS FOLLOWING THE DATE OF A CHANGE OF CONTROL WITH RESPECT TO THE
CORPORATION, THIS AGREEMENT MAY NOT BE TERMINATED AND THE PROVISIONS OF THIS
AGREEMENT MAY NOT BE AMENDED IN ANY MANNER THAT WOULD ADVERSELY AFFECT THE
RIGHTS, EXPECTANCIES, OR BENEFITS OF THE EMPLOYEE OR THE EMPLOYEE’S
BENEFICIARIES UNLESS THE EMPLOYEE CONSENTS IN WRITING TO SUCH TERMINATION OR
AMENDMENT.  THE


 


 


7

--------------------------------------------------------------------------------



 


CORPORATION SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMMON STOCK OR ASSETS OF THE CORPORATION EXPRESSLY TO ASSUME ALL OF THE
LIABILITIES AND OBLIGATIONS OF THE AGREEMENT.


 

For the purpose of this Section, a “Change of Control” shall mean any of the
following events:

 


[A]                                  THE ACQUISITION BY ANY PERSON OR GROUP OF
BENEFICIAL OWNERSHIP OF  20 PERCENT OR MORE OF EITHER THE THEN OUTSTANDING STOCK
OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, EXCEPT THAT
(I) NO SUCH PERSON OR GROUP SHALL BE DEEMED TO OWN BENEFICIALLY (A) ANY
SECURITIES ACQUIRED DIRECTLY FROM THE CORPORATION PURSUANT TO A WRITTEN
AGREEMENT WITH THE CORPORATION, OR (B) ANY SECURITIES HELD BY THE CORPORATION OR
A SUBSIDIARY (AS DEFINED BELOW) OR ANY EMPLOYEE BENEFIT PLAN (OR ANY RELATED
TRUST) OF THE CORPORATION OR A SUBSIDIARY (AS DEFINED BELOW), AND (II) NO CHANGE
OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED SOLELY BY REASON OF ANY SUCH
ACQUISITION BY A CORPORATION WITH RESPECT TO WHICH, AFTER SUCH ACQUISITION, MORE
THAN 60 PERCENT OF BOTH THE THEN OUTSTANDING COMMON SHARES OF SUCH CORPORATION
AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS ARE THEN
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY THE PERSONS WHO WERE THE
BENEFICIAL OWNERS OF THE STOCK AND VOTING SECURITIES OF THE CORPORATION
IMMEDIATELY BEFORE SUCH ACQUISITION;


 


[B]                                 INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE,
CONSTITUTE THE BOARD OF  DIRECTORS OF THE CORPORATION (THE “INCUMBENT
DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD
OF DIRECTORS OF THE CORPORATION; PROVIDED THAT ANY INDIVIDUAL WHO BECOMES A
DIRECTOR AFTER THE EFFECTIVE DATE WHOSE ELECTION, OR NOMINATION FOR ELECTION BY
THE CORPORATION’S STOCKHOLDERS WAS APPROVED BY A VOTE OR WRITTEN CONSENT OF AT
LEAST TWO-THIRDS OF THE DIRECTORS THEN COMPRISING THE INCUMBENT DIRECTORS SHALL
BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE AN INCUMBENT DIRECTOR, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST RELATING
TO THE ELECTION OF THE DIRECTORS OF THE CORPORATION (AS SUCH TERMS ARE USED IN
RULE 14A-11 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”);
OR


 


[C]                                  APPROVAL BY THE STOCKHOLDERS OF THE
CORPORATION OF (I) A MERGER, REORGANIZATION OR CONSOLIDATION WITH RESPECT TO
WHICH THE INDIVIDUALS AND ENTITIES WHO WERE THE RESPECTIVE BENEFICIAL OWNERS OF
THE STOCK AND VOTING SECURITIES OF THE CORPORATION IMMEDIATELY BEFORE SUCH
MERGER, REORGANIZATION OR CONSOLIDATION DO NOT, AFTER SUCH MERGER,
REORGANIZATION OR CONSOLIDATION, BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 60 PERCENT OF, RESPECTIVELY, THE THEN OUTSTANDING COMMON SHARES AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED


 


 


8

--------------------------------------------------------------------------------



 


TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE CORPORATION RESULTING FROM
SUCH MERGER, REORGANIZATION OR CONSOLIDATION, (II) A LIQUIDATION OR DISSOLUTION
OF THE CORPORATION OR (III) THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION.


 


[D]                                 FOR PURPOSES OF THIS DEFINITION, “PERSON”
MEANS SUCH TERM AS USED IN SECURITIES EXCHANGE COMMISSION (“SEC”)
RULE 13D-5(B) UNDER THE 1934 ACT; “BENEFICIAL OWNER” MEANS SUCH TERM AS DEFINED
IN SEC RULE 13D-3 UNDER THE 1934 ACT; “GROUP” MEANS SUCH TERM AS DEFINED IN
SECTION 13(D) OF THE 1934 ACT; “SUBSIDIARY” MEANS A CORPORATION AS DEFINED IN
SECTION 425(F) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”) WITH
THE CORPORATION BEING TREATED AS THE EMPLOYER CORPORATION FOR PURPOSES OF THIS
DEFINITION OF SUBSIDIARY; AND “STOCK” MEANS THE COMMON STOCK OF THE CORPORATION.


 


SECTION 20.            GENERAL PROVISIONS.


 


[A]           AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, ALTERED OR
MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO, OR THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS, AND MAY NOT BE OTHERWISE TERMINATED EXCEPT AS
SPECIFICALLY PROVIDED ELSEWHERE IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE
CORPORATION UNILATERALLY MAY AMEND THIS AGREEMENT BY PROVIDING NOTICE TO THE
EMPLOYEE OF SUCH AMENDMENT IN ORDER TO MODIFY THE TERMS OF THE AGREEMENT TO
COMPLY WITH LAW, AS MAY REASONABLY BE DETERMINED BY THE CORPORATION BASED ON NEW
STATUTES, REGULATIONS, ADMINISTRATIVE PRONOUNCEMENTS, CASES, OR OTHER
GOVERNMENTAL GUIDANCE, AND THE CORPORATION MAY MAKE ANY OTHER AMENDMENT TO THIS
AGREEMENT BY PROVIDING NOTICE TO THE EMPLOYEE OF SUCH AMENDMENT TO THE EXTENT
THAT SUCH AMENDMENT DOES NOT MATERIALLY ALTER THE RIGHTS OF THE EMPLOYEE
HEREUNDER.


 


[B]           CONTINUATION.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS, AND THE EMPLOYEE,
«GENDER_PRONOUN» SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS AND
BENEFICIARIES.


 


[C]           NOTICE.  ANY NOTICE, CONSENT OR DEMAND REQUIRED OR PERMITTED TO BE
GIVEN UNDER THE PROVISIONS OF THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE
SIGNED BY THE PARTY GIVING OR MAKING THE SAME.  IF SUCH NOTICE, CONSENT OR
DEMAND IS MAILED TO A PARTY HERETO, IT SHALL BE SENT BY UNITED STATES MAIL,
POSTAGE PREPAID, ADDRESSED TO SUCH PARTY’S LAST KNOWN ADDRESS AS SHOWN ON THE
RECORDS OF THE CORPORATION.  THE DATE OF SUCH MAILING SHALL BE DEEMED THE DATE
OF NOTICE, CONSENT OR DEMAND.


 


[D]           GOVERNING LAW.  THIS AGREEMENT, AND THE RIGHTS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF COLORADO.


 


[E]           HEADINGS & SEVERABILITY.  HEADINGS AT THE BEGINNING OF SECTIONS
ARE FOR CONVENIENCE OF REFERENCE, SHALL NOT BE CONSIDERED PART OF THIS
AGREEMENT, AND SHALL NOT INFLUENCE ITS CONSTRUCTION.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE CONSTRUED AS A WHOLE IN SUCH MANNER AS TO CARRY OUT THE
PROVISIONS THEREOF AND SHALL NOT BE CONSTRUED SEPARATELY WITHOUT RELATION TO THE
CONTEXT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IF ANY PROVISION OF THIS
AGREEMENT SHALL BE


 


 


9

--------------------------------------------------------------------------------



 


HELD ILLEGAL OR INVALID FOR ANY REASON, SUCH DETERMINATION SHALL NOT AFFECT THE
REMAINING PROVISIONS OF THIS AGREEMENT.


 


[F]            INTERPRETATION.  FULL POWER AND AUTHORITY TO CONSTRUE, INTERPRET
AND ADMINISTER THIS AGREEMENT IS VESTED IN THE CORPORATION.  ANY INTERPRETATION
OF THE AGREEMENT BY THE CORPORATION OR ANY ADMINISTRATIVE ACT BY THE CORPORATION
WILL BE FINAL AND BINDING ON THE EMPLOYEE.


 


[G]           COMPLIANCE WITH CODE SECTION 409A.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE READ CONSISTENT WITH CODE SECTION 409A AND THE FINAL
REGULATIONS ISSUED THEREUNDER.  TO THE EXTENT ANY PROVISION OF THIS AGREEMENT
WOULD RESULT IN TAXATION UNDER CODE SECTION 409A(A)(1)(A), SUCH PROVISION SHALL
HAVE NO EFFECT.  TO THE EXTENT APPLICABLE, THE CORPORATION MAY NOT ACCELERATE
THE PAYMENT OF BENEFITS PROVIDED UNDER THIS AGREEMENT EXCEPT AS EXPRESSLY
PERMITTED UNDER CODE SECTION 409A AND THE FINAL REGULATIONS ISSUED THEREUNDER.


 


[H]           ECONOMIC BENEFIT TAX TREATMENT.  THIS AGREEMENT SHALL BE
INTERPRETED AND ENFORCED TO COMPLY WITH THE SPLIT DOLLAR FINAL REGULATIONS SO
THAT IT IS TREATED AS AN ECONOMIC BENEFIT TRANSACTION FOR TAX PURPOSES IN WHICH,
AT ALL TIMES, THE ONLY ECONOMIC BENEFIT TO EMPLOYEE SHALL BE THE VALUE OF THE
CURRENT LIFE INSURANCE PROTECTION ATTRIBUTABLE TO NAMING THE BENEFICIARY UNDER
THE POLICY.  EMPLOYEE SHALL NOT HAVE ANY CURRENT ACCESS TO THE POLICY’S CASH
VALUES WITHIN THE MEANING OF THE SPLIT DOLLAR FINAL REGULATIONS OR ANY OTHER
ECONOMIC BENEFIT OTHER THAN THE COST OF CURRENT LIFE INSURANCE PROTECTION.


 


[I]            NO ANTICIPATION OR ALIENATION.  THE EMPLOYEE’S RIGHTS UNDER THIS
AGREEMENT SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, CHARGE, GARNISHMENT, EXECUTION OR
LEVY OF ANY KIND.


 


[J]            ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS UNDERSTANDINGS, NEGOTIATIONS OR
DISCUSSIONS, WHETHER ORAL OR WRITTEN OF THE PARTIES HERETO.


 


[K]           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. THIS AGREEMENT MAY BE SIGNED AND DELIVERED BY FACSIMILE AND ANY SUCH
SIGNATURE SHALL BE DEEMED AN ORIGINAL.


 

IN WITNESS WHEREOF, the parties have executed this Agreement, in duplicate, as
of the day and year first above written.

 

COBIZ BANK

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

«Employee_first» «Employee_middle»

 

 

 

 

 

«Employee_last»

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------